Talmadge, J.*
(dissenting) — RCW 49.52.050 is Washington’s statute forbidding employers and their surrogates from withholding wages legitimately due to employees; the majority interprets the statute in a fashion inconsistent with the meaning of long-standing common law terminology. The majority’s approach will diminish protection for employees from the unlawful withholding of wages due. For these reasons, I respectfully dissent.
As we noted in Schilling v. Radio Holdings, Inc., 136 Wn.2d 152, 157, 961 P.2d 371 (1998):
The Legislature has evidenced a strong policy in favor of payment of wages due employees by enacting a comprehensive scheme to ensure payment of wages, including the statutes at issue here which provide both criminal and civil penalties for the willful failure of an employer to pay wages.
As part of this policy, the Legislature enacted RCW *52549.52.050 and .070 providing for exemplary damages where “[a]ny employer or officer, vice principal or agent of any employer . . . [w]ilfully and with intent to deprive the employee of any part of his wages, [pays] any employee a lower wage than the wage such employer is obligated to pay such employee by. . . contract[.]” RCW 49.52.050(2), .070. The purpose of the statutory scheme is remedial—to protect the employee’s earned wages. Schilling, 136 Wn.2d at 159. The statutes are to be liberally construed. Schilling, 136 Wn.2d at 159; Brandt v. Impero, 1 Wn. App. 678, 682, 463 P.2d 197 (1969).
While the terms “vice principal” and “agent” have no statutory definition, they have well-understood common law meanings. The majority discusses the common law heritage of the terms “vice principal” and “agent,” majority at 520, but then proceeds to add an additional requirement to the traditional definition—the vice principal or agent must exercise direct control over the wage decisions or the payment of wages—before the statute applies. This requirement is found nowhere in the language of the statute. It is contrary to the common law definitions and our statutory interpretation canon that the Legislature is presumed to intend a common law usage when it uses common law terms. State v. Pacheco, 125 Wn.2d 150, 154, 882 P.2d 183 (1994). Finally, the majority’s interpretation certainly does not provide the liberal construction of these statutes we have previously mandated. Plainly, the majority today acts in a legislative mode, restricting the remedy of employees to recover wages they earned. I would interpret the terms “vice principal” and “agent” as understood at common law.
Once the proper legal standard is applied, Betty Handly’s status should be decided by the trier of fact. Michael Ellerman was originally employed by Type Gallery, a business owned by Betty Handly. When that company went bankrupt, Handly tried to set up a new business with Type Gallery’s employees. She was specifically advised she could not take the lead on the new business because of the bankruptcy. She did, however, set up Centerpoint with *526Rosemary Widener, another former Type Gallery employee.
Handly managed the business as its chief operating officer. While Widener had check writing authority, Handly presented blank checks for her signature. The trial court found that she was “manager of the company’s business activities,” and “over[saw] the activities of the employees and the corporation [.]” Clerk’s Papers at 82. It is evident she had the type of supervisory authority necessary to make her the “alter ego” of the company in terms of her relationship with other employees (a status required to meet the common law definition of vice principal). In fact, it was Handly who leased equipment for the business and gave her personal guaranty for the lease. She urged Ellerman to work without compensation and to illegally take unemployment compensation.
Most significantly, Handly had a role in wage issues. Widener testified she was “part of the decision-making in terms of. . . paying employees,” and that “we,” meaning Handly and Widener, made the decision to pay Ellerman only part of his wages. Report of Proceedings (RP) at 43-44. Widener also answered “yes” to the question of whether Handly was “involved in the process of which employees to pay and not to pay.” RP at 80.
There is considerable evidence on the record that Handly was an agent or vice principal. This case should be reversed and remanded to determine her status.
The purpose of RCW 49.52.050 and .070 was to give a real remedy to employees who suffered a wrongful loss of wages at the hands of an employer or any key person acting on the employer’s behalf. Michael Ellerman earned his wages and he is entitled to recover them from the entities and individuals that wrongfully withheld them from him. The majority’s restrictive interpretation of the statutory remedy is inconsistent with the legislative purpose and our case law interpreting the legislative remedy. I would reverse the trial court’s judgment and remand for trial.

 Justice Philip Talmadge is serving as a justice pro tempore of the Supreme Court pursuant to Const. art. IV, § 2(a).